DETAILED ACTION
Response to Amendment
Claims 1-10 and 21-30 are pending. Claims 1-10 are amended directly, or by dependency on an amended claim. Claims 21-30 are new.
Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See also the conclusion for other relevant references.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 21-26 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Styler et al. (US 20190101924 A1) in view of Janzen et al. (US 20180096595 A1).

Regarding claims 1 and 21 and 27, Styler et al. disclose a method comprising and system comprising: one or more processing units; and one or more memory units storing instruction that, when executed using the one or more processing units, cause the one or more processing units to perform operations comprising: determining, based at least in part on sensor data representative of a field of view of a sensor (cameras, “For example, the sensor data can include LIDAR point cloud(s) and/or other data associated with one or more object(s) that are proximate to the autonomous vehicle (e.g., within a field of view of the sensor(s)) and/or one or more geographic characteristics of the geographic area (e.g., curbs, lane markings, sidewalks, etc.).  The object(s) can include, for example, other vehicles, pedestrians, bicycles, etc. The object(s) can be static (e.g., not in motion) or dynamic (e.g., actors in motion)”, [0021], acquire sensor data 118 associated with one or more objects that are proximate to the vehicle 104 (e.g., within a field of view of one or more of the sensor(s) 112, acquire sensor data 118 associated with one or more objects that are proximate to the vehicle 104 (e.g., within a field of view of one or more of the sensor(s) 112, [0051]), of at least a portion of the roadway, one or more object trajectories corresponding to one or more objects traveling through the portion of the roadway (lane markings, [0021], motion trajectory of an object, [0020], [0027], [0028], [0059]); applying the set of object trajectories to a long short-term memory (LSTM) network to train the LSTM network (“For instance, the prediction system can include, employ, and/or otherwise leverage a model such as a machine-learned model (e.g., a machine-learned anomaly detection model).  The machine-learned model can be or can otherwise include one or more various model(s) such as, for example, neural networks (e.g., deep neural networks), or other multi-layer non-linear models.  Neural networks can include convolutional neural networks, recurrent neural networks (e.g., long short-term memory recurrent neural networks), feed-forward neural networks, and/or other forms of neural 

Styler et al. do not use the phrase, “applying the set of object trajectories to a long short-term memory (LSTM) network”. It would have been obvious at the time of filing to one of ordinary skill in the art that Styler et al. is applying the set of object trajectories to a long short-term memory (LSTM) network, as the LSTM network is described ([0029], [0062]), training is described ([0029]) and it is indicated the input to the machine learning model includes object trajectories ([0031]). Styler et al. do not disclose sensor data generated using a sensor statically positioned relative to a roadway/an indication of environment attributes including at least one of weather conditions and lighting conditions/ computing, by the LSTM network and based at With respect to claim 21 in particular, Styler et al. do not disclose templates.

Janzen et al. teach determining, based at least in part on sensor data generated using a sensor statically positioned relative to a roadway and representative of a field of view of at least a portion of the roadway (image captured by a camera mounted to a traffic signal pole with a bird's eye view of an intersection, [0021]), one or more object trajectories corresponding to one or more objects traveling through the portion of the roadway (“Once a road user has been identified, it can be tracked (608) from frame to frame using visual features identified in the image.  This information can extend even past the current intersection such that road users can be tracked through multiple intersections, providing robust measurement of transit times for various classes of objects such as vehicles of different types, bikes, and pedestrians.  Information about vehicle speed and direction of travel (610) can be used to predict when a car will arrive at an adjacent intersection”, [0083]); applying the one or more object trajectories and an indication of environment attributes including at least one of weather conditions and lighting conditions to a long short-term memory (LSTM) network to train the LSTM network (“The task of computing predicted traffic loads can be posed as a machine-learning problem. In this framework, features such as weather, time of day, day of week, season, visibility conditions (precipitation/fog/smog/glare), road surface conditions (rain/snow/ice), and/or special events can be used to predict traffic conditions without current information,” [0063], context information such as (distance, time, lighting, weather), fed into a Machine Learning (ML)-driven classifier, Detectors that can be used for pedestrian detection, [0077]-[0078], When vehicles hit a patch of ice or snow, they may slide, skid, or veer off the normal path vehicles take.  The With respect to claim 21 in particular, Janzen et al. teach computing, by the LSTM network and based at least in part on one or more observed object trajectories and corresponding weather conditions or lighting conditions, one or more trajectory templates (A sensor processing unit in accordance with many embodiments of the invention can coalesce this information extracted 

Styler et al. and Janzen et al. are in the same art of detecting vehicles/traffic (Styler et al., abstract; Janzen et al., abstract). The combination of Janzen et al. with Styler et al. enables the use of weather data. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the weather data of Janzen et al. with the invention of Styler et al. as this was known at the time of filing, the combination would have predictable results, and as Janzen et al. indicate the invention may be used to enhance safety and reduce wait times at intersections ([0005]), use traffic optimization systems to improve traffic flow through an entire network of intersections ([0049]), and indicate, “These predictions provide a number of features, including allowing a traffic optimization system to better tolerate the loss of one or more sensors, predicting future traffic flows from current and past data, and provide city planners with better understanding of the forces which drive traffic flow through their cities” ([0063]), indicating how in combination with Styler et al. this will improve city planning and thereby have a commercial benefit. 

Regarding claims 2, 22 and 28, Styler et al. and Janzen et al. disclose the method and system of claims 1, 21 and 27. Styler et al. further disclose the sensor is a camera, and the method further comprises determining each object trajectory of the one or more object trajectories by: detecting a particular object in image data generated by the camera; and determining a corresponding real-world position of the particular object at a plurality of times based at least in part on the image data (cameras, FOV, [0021], [0051], motion trajectory of an object, [0020], [0027], [0028], [0059], position at a plurality of times, [0061]).
 
Regarding claims 3, 23, and 29, Styler et al. and Janzen et al. disclose the method and system of claims 1, 21 and 27. Styler et al. further disclose determining each object trajectory of the one or more object trajectories by determining a position of a particular object over a plurality of times, and wherein the position of the particular object is determined using one or more parameters associated with the sensor (sensor data can be indicative of characteristics e.g., locations associated with the object(s) at one or more times, [0021], acquire sensor data 118 associated with one or more objects that are proximate to the vehicle 104 within a field of view of one or more of the sensor, [0051], “For example, the vehicle 104 can process the sensor data 118 (e.g., LIDAR data, camera data) to match it to a map of the surrounding environment to get an 

Regarding claims 4, 24 and 30, Styler et al. and Janzen et al. disclose the method and system of claims 1, 21 and 27. Styler et al. further disclose generating a visualization of the observed object trajectory overlaid on an image, the visualization including an indication of the anomaly when it is determined that the observed object trajectory is indicative of the anomaly (“The vehicle computing system can employ this recall technique to compare the at least one object's actual motion trajectory with the predicted motion trajectory to determine the overlap between past prediction locations and current/future locations, [0027], 
    PNG
    media_image1.png
    742
    588
    media_image1.png
    Greyscale
, expected trajectory 206 vs anomalous trajectory 210, Fig. 2, [0060], [0061], The human-machine interface(s) can obtain the data associated with the anomaly and display an alert 

Regarding claims 5 and 25, Styler et al. and Janzen et al. disclose the method and system of claims 1, 21 and 27. Styler et al. further disclose the object includes at least one of: a vehicle, an animal, or a human (objects are vehicles, pedestrians, bicycles, etc., [0020], [0021], [0024], [0051], [0071]).

Regarding claim 6, Styler et al. and Janzen et al. disclose the method of claim 1. Styler et al. further disclose the computing the expected object trajectories is based at least in part on traffic conditions (For example, the autonomous vehicle can identify that there is a larger crowd within the surrounding environment at a location that is atypical for the presence of a larger crowd (e.g., within an intersection).  The autonomous vehicle can plan its motion with respect to the anomaly, [0020], Light Detection and Ranging (LIDAR) system, [0021], the behaviors/ movements of the plurality of objects can be indicative of an anomaly within the scene 
(e.g., a large group of jaywalkers), [0026], For instance, categories (e.g., definitions) can be generated for different types of anomalies (e.g., u-turns, parallel parking, wrong way down 
one-way street, large unexpected crowds, etc.).  As one or more objects and/or other aspects of a surrounding environment are observed and analyzed, the vehicle computing system can determine if they fit into one or more of the different categories, [0032], The predicted motion trajectory 206 can correspond to a typical object motion within the travel way 204 (e.g., straight motion across the bridge), [0060], A scene can be indicative of one or more objects, the respective motion of the one or more objects, geographic features, etc. of a surrounding 

Regarding claim 8, Styler et al. and Janzen et al. disclose the method of claim 1. Styler et al. further disclose 8 the expected object trajectory is computed by inputting a representation of at least a portion of the observed object trajectory into the LSTM network and obtaining as output at least one predicted object position (The prediction data can be indicative of one or more predicted future locations of each respective object, [0025], [0056]).
 
Regarding claim 9, Styler et al. and Janzen et al. disclose the method of claim 1. Styler et al. further disclose the LSTM network is trained over time to adapt to object behavior observed over time (The prediction data 132 can be created iteratively at a plurality of time steps such that the predicted movement of the objects can be updated, adjusted, confirmed, etc. over time, [0056]).

Regarding claim 26, Styler et al. and Janzen et al. disclose the method of claim 1. Styler et al. further disclose the LSTM network is trained over time to adapt to object behavior observed over time (The prediction data 132 can be created iteratively at a plurality of time steps such that the predicted movement of the objects can be updated, adjusted, confirmed, etc. over time, [0056]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Styler et al. (US 20190101924 A1) and Janzen et al. (US 20180096595 A1) as applied to claim 1 above, further in view of Ogale et al. (US 20190034794 A1).

Regarding claim 7, Styler et al. and Janzen et al. disclose the method of claim 1. Styler et al. and Janzen et al. do not explicitly disclose the determining the observed object trajectory is indicative of the anomaly is performed by an inference component. 

Ogale et al. teach determining the observed object trajectory is indicative of the anomaly is performed by an inference component (LSTM networks, [0049], “In some implementations, the training system selects to train the trajectory planning neural network system on a collection of training data sets that model driving behavior that is determined to meet one or more criteria, to the exclusion of other available training data sets that model driving behavior that does not meet such criteria.  The criteria for filtering training data sets and distinguishing sets that are acceptable for use in training the neural network system from sets that are not can be based on legal restrictions and other safe-driving policies defined by the training system.  As an example, the training system may reject training data sets that model illegal driving behaviors such as exceeding posted speed limits, illegal U-turns, driving the wrong way on a one-way street, reckless driving, etc. Similarly, the training system may reject some training data sets that model driving behaviors that are legal, but that nonetheless violate a safe-driving policy, such as passing on the right or driving at a speed that is too far below a posted speed limit. Notably, in some implementations, legal restrictions and safe-driving policies may also be enforced during the inference phrase with the trained trajectory planning neural network system, e.g., by 

Styler et al. and Ogale et al. are in the same art of LSTM (Styler et al., [0029], [0062]; Ogale et al., [0049]). The combination of Ogale et al. with Styler et al. will enable the use of an inference component. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the inference component of Ogale et al. with the invention of Styler et al. as this was known at the time of filing, the combination would have predictable results, and as Ogale et al. indicate, “Some implementations of the subject matter described herein can, in certain instances, realize one or more of the following advantages.  First, a neural network system may generate a trajectory for a vehicle that satisfies criteria for vehicle navigation, such as criteria that improves passenger safety and comfort.  For example, a planned trajectory for a vehicle may mimic or resemble trajectories that would be taken by human drivers.  Second, a trajectory planning neural network system can be used to select waypoints in a planned trajectory for a vehicle.  The neural network system may improve the selection of waypoints so that a planned trajectory that results from the selected waypoints meets safety and comfort objectives for passengers in a vehicle.  Third, the complexity of the trajectory planning neural network system can be reduced by storing waypoints in a memory that is external to the neural network system.  The neural network system can be conditioned on previously selected waypoints in a planned trajectory by processing an input that represents the previously selected waypoints, rather than maintaining such information in internal memory of the neural network system.  The use of external memory can thus reduce the size and complexity of the neural network system as compared to other approaches, and may also reduce the complexity of .
 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Styler et al. (US 20190101924 A1) and Janzen et al. (US 20180096595 A1) as applied to claim 1 above, further in view of Saitwal et al. (US 20140132786 A1).

Regarding claim 10, Styler et al. and Janzen et al. disclose the method of claim 1. Styler et al. and Janzen et al. do not explicitly disclose the expected object trajectory includes a trajectory template.

Saitwal et al. teach the expected object trajectory includes a trajectory template (“In one embodiment, the context events are packaged as a trajectory.  As used herein, a trajectory generally refers to a vector packaging the kinematic data of a particular foreground object in successive frames or samples.  Each element in the trajectory represents the kinematic data captured for that object at a particular point in time”, [0042], “The mapper module 240 uses these types by searching for spatial and temporal correlations and behaviors across the system for foreground patches to create maps of where and when events are likely or unlikely to happen.  In one embodiment, the mapper module 240 includes a temporal memory ART 

Styler et al. and Saitwal et al. are in the same art of neural networks (Styler et al., [0029], [0062]; Saitwal et al., [0044]-[0046]). The combination of Saitwal et al. with Styler et al. will enable the use of a trajectory template. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the template of Saitwal et al. with the invention of Styler et al. as this was known at the time of filing, the combination would have predictable results, and as Saitwal et al. indicate the template can adapt to changes in object motion over time ([0046]-[0047]), indicating the adaptive nature of the templates of Saitwal et al. will improve the object trajectory identification described by Styler et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20160125621 A1 (“For example, consider a video camera trained on a stretch of roadway.  In such a case, the background would include the roadway surface, the medians, any guard rails or other safety devices, and traffic control devices, etc., visible to the camera.  The background model may include an expected (or predicted) pixel value (e.g., an RGB or grey scale value) for each pixel of the scene when the background is visible to the camera.  The background model provides a predicted image of the scene in which no activity is occurring (e.g., an empty roadway).  Conversely, vehicles traveling on the roadway (and any other person or thing engaging in some activity) occlude the background when visible to the camera and represent scene foreground objects”, [0004], As an example, assume the video camera 105 is one of multiple video surveillance cameras 105 used to monitor an enterprise campus.  In such a case, each video camera 105 would be trained at a certain area (e.g., a parking lot, a roadway, a building entrance, etc., [0032],the machine learning components 125 learn patterns by generalizing input and building memories of what is observed.  Over time, the machine learning components 125 use these memories to distinguish between normal and anomalous behavior reflected in observed data, [0036], The resulting trajectories may be evaluated by a variety of tools, e.g., to first learn expected patterns of trajectories, and subsequently to identify unusual trajectories (e.g., a car going the wrong way) or unusual interactions between trajectories (e.g., two cars colliding), [0052]; US 20180134215 A1 (The peripheral environment information of the device 100 may refer, for example, and without limitation, to environment information within a predetermined radius from the device 100 and may include, for example, and without limitation, weather information, temperature information, humidity information, illuminance information, noise information, sound information, and the like but is not limited thereto).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661